287 Pa. Super. 430 (1981)
430 A.2d 680
COMMONWEALTH of Pennsylvania, Appellant
v.
Parris JACKSON a/k/a Terrance Berry.
Superior Court of Pennsylvania.
Argued February 19, 1981.
Filed May 29, 1981.
Petition for Allowance of Appeal Denied September 17, 1981.
Jane Cutler Greenspan, Assistant District Attorney, Philadelphia, for Commonwealth, appellant.
*431 Karl Baker, Assistant Public Defender, Philadelphia, for appellee.
Before PRICE, MONTEMURO and VAN der VOORT, JJ.
PRICE, Judge:
This is a Commonwealth appeal from an order granting the appellee's petition to dismiss pursuant to Pa.R.Crim.P. 1100. We reverse and remand for trial.
In Commonwealth v. Bell, 245 Pa.Super. 164, 369 A.2d 345 (1976), aff'd 481 Pa. 229, 392 A.2d 691 (1978), we held that Pa.R.Crim.P. 1100 does not apply to juvenile proceedings and attaches only when a juvenile case is transferred to adult court. Recently, we have reaffirmed that position and additionally rejected a Due Process and Equal Protection attack on that holding. Commonwealth v. Sadler, ___ Pa.Super. ___ (filed April 3, 1981); Commonwealth v. Mitchell, 283 Pa.Super. 455, 424 A.2d 897 (1981).
Accordingly the order of September 10, 1980 is reversed and the case remanded for trial.